Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following Office Action is in response to the amendment filed 9/2/2022. Claims 1, 6-7, 14, 16, 24-28 and 30 are pending in the application. Claims 1, 6, 14, 16, 24-27 and 30 are rejected as set forth below.  Claims 7 and 28 were previously indicated as allowed.
Claims are being examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,25,26 and 30 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 in view of Eisner WO2007/071226.  
In regard to claim 1, with reference to Figures 1-19, Thorne et al ‘430 discloses a pet door system comprising:
A casing (101)(102) configured to attach the pet door system to a building.
A segmented door (4,6,8) attached to the casing (101)(102).
The segmented door (4,6,8) comprises a plurality of segments that are rotatable in both a clockwise and counterclockwise direction with respect to each other.
The segmented door (4,6,8) is a flap configured to be pushed out of a plane of the casing (101)(102) by a pet to allow entry and exit of the pet.
The segmented door (4,6,8) is movable into and out of a plane of the casing (101)(102) so that the segmented door is capable of being pushed open. (Figure 16)
Wherein the segmented door (4,6,8) has a front surface and a back surface that are capable of being pushed by the pet and a distance between the front and back surface defines a width of the segmented door.
Thorne et al ‘430 fail to disclose:
The segments are interlocking, wherein each interlocking segment comprises a curved recess at a first end of the interlocking segment, a free leg on either side of the curved recess, a curved projection at an opposite second end, and a groove along a portion of either side of the curved projection. 
Wherein the curved recess and the curved projection are shaped such that a curved projection of a first individual interlocking segment is installed within a curved recess of a second individual interlocking segment and the free legs of the curved recess of the first individual interlocking segment are positioned in the grooves along the curved projection of the second individual locking segment, such that the two interlocking segments are connected to each other and the curved projection of a first interlocking segment can rotate in the curved groove of a second interlocking segment in both the clockwise direction and the counterclockwise direction when the segmented door is pushed out of the plan by the pet during either entry or exit.  
Wherein a maximum amount of rotation of the interlocking segments to one another is defined by gaps formed between both of the free legs of the first individual locking segment and the grooves of the second individual locking segment. 
When the plurality of interlocking segments are interlocked, the width is substantially the same through an entire length of the segmented door without openings between each interlocking segment along the front surface and the back surface at any amount of rotation of the interlocking segments or movement of the segmented door caused by the pet up to the maximum amount of rotation defined by the gaps.
With reference to Figure 1, Eisner ‘226 discloses:
The segments (4,6) are interlocking, wherein each interlocking segment comprises a curved recess (24) at a first end of the interlocking segment (4,6), a free leg (20,22) on either side of the curved recess (24), a curved projection (16) at an opposite second end, and a groove along a portion of either side of the curved projection (2). (shown below in Figure 2)

    PNG
    media_image1.png
    317
    459
    media_image1.png
    Greyscale

Wherein the curved recess (24) and the curved projection (16) are shaped such that a curved projection (16) of a first individual interlocking segment (4) is installed within a curved recess (24) of a second individual interlocking segment (6) and the free legs (20,22) of the curved recess (24) of the first individual interlocking segment are positioned in the grooves along the curved projection (16) of the second individual locking segment, such that the two interlocking segments are connected to each other and the curved projection of a first interlocking segment can rotate in the curved groove of a second interlocking segment. 
Wherein a maximum amount of rotation of the interlocking segments to one another is defined by gaps formed between both of the free legs (20,22) of the first individual locking segment and the grooves of the second individual locking segment. 
When the plurality of interlocking segments (4,6) are interlocked, the width is substantially the same through an entire length of the segmented door without openings between each interlocking segment along the front surface and the back surface at any amount of rotation of the interlocking segments or movement of the segmented door caused by the pet up to the maximum amount of rotation defined by the gaps.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430 to make the segments interlocking in the manner as taught by Eisner ‘226 as such is shown to be a known means for connecting panels together for relative pivotal movement. Such a recess and projection would provide a strong connection.  As Thorne et al ‘430 teaches that that the interlocking segments are rotatable in both a clockwise and counterclockwise direction with respect to each other, it would have been obvious to make the curved recesses and curved projections shaped in such a manner as to allow this rotation in order to meet the desired purpose of Thorne et al ‘430 of allowing entry and exit through the door. (Thorn et al ‘430, column 7, lines 45-57)
In regard to claim 30, Thorne et al ‘430/ Eisner ‘226 disclose:
The casing (101)(102) includes magnets (110) and the segmented door (4,6,8) includes a magnet (111) which interact with the magnets of the casing to hold the segmented door in a closed position in the casing. 
In regard to claims 25 and 26, Thorne et al ‘430/ Eisner ‘226 disclose:
The magnets (110, Thorne et al ‘430) are within hollow portions (within 4,6,8 Thorne et al ‘430) in the plurality of interlocking segments (4,6,8, Thorne et al ‘430).
The magnets (110, Thorne et al ‘430) in the casing (101,102 Thorne et al ‘430) are vertically aligned and configured to cause the magnets (110) within the interlocking segments (4,6,8 Thorne et al ‘430), to align vertically when the door is close.
The magnets (110, Thorne et al ‘430) are located at a bottom segment (8, Thorne et al) of the interlocking segments. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 and Eisner WO2007/071226 as applied to claim 1 and further in view of Wilson 769,423.  
In regard to claim 6, Thorne et al ‘430/Eisner ‘226 fail to disclose:
The plurality of interlocking segments includes end caps configured to prevent the plurality of interlocking segments from moving laterally with respect to each other
Wilson ‘423 disclose:
The plurality of interlocking segments (A) includes end caps (8) configured to prevent the plurality of interlocking segments from moving laterally with respect to each other. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/Eisner ‘226 to include end caps on the interlocking segments as taught by Wilson ‘423 in order to keep the segments from sliding independently of each other. (column 2, lines 84-91, shown below)

    PNG
    media_image2.png
    121
    319
    media_image2.png
    Greyscale

Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430, and Eisner WO2007/071226 as applied to claim 1 and further in view of Groh 2006/0010770.
In regard to claim 14, Thorne et al ‘430/ Eisner ‘226 fail to disclose:
A seal around the periphery of the segmented door between ends of the plurality of interlocking segments and the casing.
Groh ‘770 discloses:
A seal (108) around the periphery of the door (102) between ends (of the door) and the casing (frame, not shown, but stated in paragraph [0017]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/ Eisner ‘226 to include a seal around the periphery of the door as taught by Groh ‘770 in order to provide a weather tight door. (paragraph [0017])
In regard to claim 24, Thorne et al ‘430/ Eisner ‘226/Groh ‘770 disclose:
The plurality of interlocking (as taught by Eisner ‘226) segments (of door 4,6,8 Thorne et al ‘430) is rigid in a horizontal direction of the horizontal rigidity of the plurality of inter locking segments is configured to apply compressive force to the seal (108, Groh ‘770).
Claim(s) 16 and 27 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 and Eisner WO2007/071226 as applied to claim 1 and further in view of Tamberino et al 2016/0222720.
In regard to claim 16, Thorne et al ‘430/ Eisner ‘226 fail to disclose:
A locking mechanism to lock the segmented door in a closed position. 
The locking mechanism comprising a shaft configured to extend from the casing and into an end of one interlocking segment of the plurality of interlocking segments to lock the segmented door. 
Tamberino et al ‘720 discloses:
A locking mechanism (68 both sides) to lock the door (18) in a closed position. 
The locking mechanism (68) comprising a shaft (73) configured to extend from the casing (of 12) and into an end of one interlocking segment (65) of the plurality of interlocking segments to lock the segmented door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/ Eisner ‘226 to include a locking mechanism as taught by Tamberino et al ‘720 in order to provide a means to secure the door in place and prevent unwanted entry. 
In regard to claim 27, Thorne et al ‘430/ Eisner ‘226/ Tamberino et al ‘720 disclose:
Wherein the locking mechanism (68 on both sides, Tamberino et al ‘720) is configured to lock both ends of the interlocking (as taught by Wilson ‘423) segment (of 4,6,8 Thorne et al ‘430) to the casing (101,102 Thorne et al ‘430).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. In response to applicant’s argument that Eisner is non-analogous art, the examiner respectfully disagrees. Eisner is directed towards a flexible/movable covering which is in the same field as applicant’s device. 
In response to applicant’s argument that Eisner does not disclose the interlocking segments are connected such that they can rotated in the curved recesses in both the clockwise and counterclockwise direction when the segmented door is pushed out of the plan by the pet during entry or exit, this is addressed in the rejection above. As state above, the primary reference of Thorne et al teaches that the segmented door rotates in the clockwise and counterclockwise directions depending on whether or not the pet is entering or exiting. As such, it would have been obvious to modify the segments and recesses of Eisner as claimed in order to permit this rotation as desired. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	

Allowable Subject Matter
Claims 7 and 28 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634